ALLOWANCE
Claims 1-20 are allowed.

Priority
This application has claimed the benefit of Japanese Application Number JP2019-117813 filed on 06/25/2019. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendments
Applicant’s amendments filed on 07/11/2022 have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 112(f) interpretation and corresponding 112(b) rejection to claims 1-14. The examiner also withdraws the 35 U.S.C. § 112(a) rejection to claim 11 under written description following the amended limitations. 

Response to Arguments
Argument 1, Applicant argues that the combination of Heydlauf and Ariyoshi do not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims have placed independent claim 1 and its dependent claims 2-13, independent claim 14, and independent claim 15 and its dependent claims 16-20, in condition for allowance.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Heydlauf (US 2010/0271479 A1) and Ariyoshi (US 2012/0109529 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 15.
The prior art of record teaches Heydlauf teaches a display device that displays information about a sample measurement system that measures a sample, comprising: 
a display unit [Heydlauf: Fig. 1, (20), Para. 48, monitor display]; 
a display control unit [Heydlauf: Fig. 3, (304), Para. 46, processor] that causes the display unit to display an image indicating an arrangement of predetermined elements within the sample measurement system [Ariyoshi: Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located); Heydlauf: Fig. 5, Para. 64, image of monitored assay systems]; and 
a receiving unit [Heydlauf: Fig. 3, (308), Para. 48, I/O device] for receiving information about a display direction [Heydlauf: Fig. 5, (70), Para. 83, input to change the perspective of the image]; 
wherein the display control unit changes a display direction of the arrangement of the predetermined elements according to the information [Heydlauf: Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device]. 

However, the prior art of record does not teach a sample measurement system that transports a rack holding a sample container; cause the display to display an arrangement of the rack transported by the sample measurement system; change a display direction of the arrangement of the predetermined elements and the arrangement of the rack according to the information. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of a sample measurement system that transports a rack holding a sample container; cause the display to display an arrangement of the rack transported by the sample measurement system; change a display direction of the arrangement of the predetermined elements and the arrangement of the rack according to the information, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179